UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4453
THEODORE LAMONT FRAZIER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Beaufort.
                Sol Blatt, Jr., Senior District Judge.
                            (CR-01-931)

                  Submitted: November 26, 2003

                      Decided: December 22, 2003

 Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Amanda Bethea Keaveny, Charleston, South Carolina, for Appellant.
John Charles Duane, Assistant United States Attorney, Charleston,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. FRAZIER
                               OPINION

PER CURIAM:

   Following a jury trial, Theodore Lamont Frazier was convicted on
one count of knowingly making a false and fictitious written state-
ment to a federally licensed firearms dealer in connection with the
attempted purchase of a firearm, in violation of 18 U.S.C.A.
§§ 922(a)(6) & 924(a)(1)(B) (West 2000 & Supp. 2003). The district
court sentenced Frazier to forty-two months in prison. Frazier timely
appealed. Frazier’s attorney has filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), stating that, in her opinion, there are
no meritorious issues for appeal, but asserting that the district court
erred by denying Frazier’s Fed. R. Crim. P. 29 motion for judgment
of acquittal. The court advised Frazier of his right to file a pro se sup-
plemental brief, but he has not done so. For the reasons that follow,
we affirm Frazier’s conviction and sentence.

   Frazier contends that the district court erred by denying his motion
for judgment of acquittal. Where, as here, the motion was based on
insufficient evidence, "[t]he verdict of a jury must be sustained if
there is substantial evidence, taking the view most favorable to the
Government, to support it." Glasser v. United States, 315 U.S. 60, 80
(1942). This court "ha[s] defined ‘substantial evidence,’ in the context
of a criminal action, as that evidence which ‘a reasonable finder of
fact could accept as adequate and sufficient to support a conclusion
of a defendant’s guilt beyond a reasonable doubt.’" United States v.
Newsome, 322 F.3d 328, 333 (4th Cir. 2003) (quoting United States
v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996) (en banc)).

   To sustain Frazier’s conviction under 18 U.S.C.A. § 922(a)(6) for
making false statements in an effort to acquire firearms, the govern-
ment had to show that: (1) Frazier attempted to acquire the firearm
from a federally-licensed firearms dealer; (2) in doing so, he know-
ingly made a false or fictitious statement; and (3) the subject of his
false statement was material to the lawfulness of the sale. United
States v. Rahman, 83 F.3d 89, 92 (4th Cir. 1996).

  Frazier asserts that the government failed to produce substantial
evidence for a reasonable trier of fact to find the second element of
                       UNITED STATES v. FRAZIER                        3
a § 922(a)(6) violation, namely that he knowingly made a false writ-
ten statement in his attempt to buy a firearm. However, Frazier admit-
ted through stipulations that he answered "no" to a question on the
federal firearms purchase form, which asked, "Have you been con-
victed in any court for a crime for which the Judge could imprison
you for more than one year, even if the Judge actually gave you a
shorter sentence?" He also stipulated that he had been convicted of a
crime punishable by a term of prison exceeding one year. Viewing the
evidence in the light most favorable to the government, we find that
a reasonable factfinder could find beyond a reasonable doubt that Fra-
zier knowingly made the false and fictitious written statement in his
attempt to buy a firearm.

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm Fra-
zier’s conviction and sentence. The court requires that counsel inform
her client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                            AFFIRMED